Citation Nr: 1337143	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  06-06 599	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for actinic keratoses.

2. Entitlement to service connection for squamous cell carcinoma of the left cheek. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 decision in which the RO, inter alia, denied service connection for actinic keratoses.  A statement of the case (SOC) addressing this issue was completed in January 2006 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in that month.  

In March 2006, the Veteran testified at the RO before a Decision Review Officer (DRO).  In July 2008, the Veteran testified during a Board hearing before a Veterans Law Judge at the RO.  Transcripts from both hearings are of record.  Thereafter, in September 2008, the Board, inter alia, denied the Veteran's claims for service connection for actinic keratoses.   

The Veteran appealed the Board's February September 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in September 2009, the Court granted a Joint Motion for Remand (Joint Motion) filed by counsel for the appellant and counsel for the VA Secretary, vacating the Board's decision, and, inter alia, remanding the claim for service connection for actinic keratoses for further proceedings consistent with the Joint Motion.  The claim for service connection for actinic keratoses was remanded by the Board in November 2009 for development consistent with the Joint Motion.  Further argument, and accompanying evidence, with respect to the claim was received after that remand, and a supplemental SOC (SSOC) addressing the issue of entitlement to service connection for actinic keratoses was completed in July 2010.  Also as requested in the November 2009 remand, an SOC (to which a timely appeal was not perfected) with respect to the issue of entitlement to an increased initial rating for post-traumatic stress disorder was completed in March 2012 as mandated by Manlincon v. West, 12 Vet. App. 119 (1998).  

Another issue currently before the Board, entitlement to service connection for squamous cell carcinoma of the left cheek, is on appeal from an August 2007 rating decision by the RO that denied service connection for this disability.  An SOC addressing this was issue was completed in January 2010 and the Veteran filed a substantive appeal via a VA Form 9 with respect to the issue of entitlement to service connection for squamous cell carcinoma of the left cheek in March 2010.  Following the submission of additional evidence, an SSOC addressing the issue of entitlement to service connection for squamous cell carcinoma of the left cheek was completed in July 2010.  

The Veteran's Law Judge who presided at the July 2008 hearing has since retired.  Accordingly, in a March 2013 letter, the Board informed the Veteran of his right to present testimony at another hearing, as provided by 38 U.S.C.A. § 7107(c) (West 2002) and 38 C.F.R. § 20.707 (2013).  This letter informed the Veteran that if he did not respond in 30 days, it would be presumed that he did not desire another hearing.  To date, the Veteran has not responded to the March 2013 letter.  

The claims for service connection for actinic keratoses and squamous cell carcinoma of the left cheek were remanded by the Board in May 2013.  Following receipt of additional evidence, an SSOC addressing these claims was completed in August 2013.  

For reasons expressed below, the claims for service connection for actinic keratoses and squamous cell carcinoma of the left cheek must again be remanded to the RO, via the Appeals Management Center (AMC).  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that a claim for service connection for sleep apnea-a matter not at either time properly before the Board-was referred to the RO for appropriate action by the Board in the November 2009 and May 2013 remands.  This claim was denied by an August 2013 rating decision that is contained in the electronic (Virtual VA) file.  To date, a notice of disagreement with respect to this decision has not been filed, and no further action with respect to the claim is otherwise indicated.    


REMAND

While the Board is sympathetic to the legitimate concern of the Veteran that his claims for service connection for actinic keratoses and squamous cell carcinoma be resolved, the Board has no choice but to remand these claims given the failure of the RO comply with the instructions requested in the two Board remands pursuant to the directives of the Joint Motion.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that the Board is required to insure compliance with the instructions of its remands).  

In this regard, in August and September 2013 presentations the Veteran's representative sated asserted that the remand directives had not been followed, in particular with regard to the instructions to the examiner who conducted the VA examination requested in the Board's most recent remand.  

By way of background, the service treatment records (STRs), to include the reports from the August 1969 separation examination and medical history collected at that time, show no report of or finding of actinic keratoses or squamous cell carcinoma. 

Received from the Veteran in December 2004 was his formal claim for service connection for actinic keratoses and skin discoloration.  He reported he was in Vietnam (the DD Form 214 documents service in Vietnam) and was exposed to the hot sun daily, and that he was exposed to Agent Orange where roads were cleared. 

In a December 2004 letter, Dr. K.V.B. reported she first treated the Veteran in December 2003 for lesions of his forehead and temples.  Upon examination in December 2004, she observed that the Veteran had a few scaly macules on his ears, cheeks, and nose, which were noted to be "clinically precancerous or actinic keratoses on the ears, nose, and cheeks."  Dr. K.V.B. indicated these were "precancerous lesions that formed several decades ago, likely, when he was in the sun in the service over in Asia."  Dr. K.V. B. indicated that if one is not exposed to ultraviolet light, these do not form, and opined that there was a "strong connection to his service in the armed forces several decades ago." 

On VA Agent Orange evaluation in January 2005, the Veteran reported having actinic keratosis lesions on his face.  Examination showed his skin was normal with no suspicious lesions.  On VA examination in July 2005 the Veteran reported that in 2001 he first noted red, scaling lesions to his temples.  He described the condition as an intermittent disease, and at that time there were no noted lesions.  Examination showed his forehead was scaling, which said to possibly indicate residuals from the actinic keratoses.  Examination of the total body surface area showed 0 percent coverage of actinic keratoses.  There was no scarring or disfigurement noted from the actinic keratoses.  The diagnoses included actinic keratoses.  The examiner indicated that prior to dictating the VA examination report, he spoke with the head dermatologist at the Dayton VAMC, and reviewed this case with him, and that it was the head dermatologist's opinion, as well as his own, that in regards to actinic keratoses, they could not resolve the issue of whether it was service-connected or not without resort to mere speculation. 

Included with the Veteran's December 2005 notice of disagreement was a statement in which he indicated that his doctor advised him that actinic keratoses is a skin disorder that occurs at a young age (teens or early 20s), but that the effects did not show up until one is in his 40s or 50s.  He also reported that in service he wore a CVC helmet and bush hat, but not very often. 

At the March 2006 DRO hearing, the Veteran's representative indicated that the Veteran was claiming his actinic keratoses was caused by exposure to the sun while he served in Vietnam.  He testified he had blotches on his forehead, nose, cheeks, temples, and where his hairline used to be.  He referred to Dr. K.V.B's opinion linking his actinic keratoses to sun exposure in Vietnam, and asserted that Dr. K.V.B. chose Vietnam as the period of exposure because he was red up to his hairline, and that meant the Veteran had hair when the exposure happened, but that it did not show up until he was in his 40s or 50s.  He also indicated that Dr. K.V.B. had been to Vietnam two years prior and felt that was where the Veteran was exposed.  He testified that prior to service he rode a motorcycle, but wore a helmet, and that prior to service his sun exposure was no more than any other person. 

A January 2007 biopsy of the left lower cheek showed squamous cell carcinoma "in-situ arising in hypertrophic actinic keratosis" with associated cutaneous horn. 

At the July 2008 hearing before a Veteran's Law Judge, the Veteran testified that he was not treated for actinic keratoses in service.  He again referred to the opinion from Dr. B. indicating that actinic keratoses arises years after exposure, and that his actinic keratoses was incurred in Vietnam, but did not show up until years later.

Following the Board's denial of the claim for service connection for actinic keratoses in the September 2008 Board decision, in the Joint Motion completed by representatives for both parties in conjunction with the appeal of that decision, the partied indicate that the July 2005 VA examiner's conclusion that the matter of whether the Veteran's actinic keratoses was related to service could not be resolved without resort to mere speculation was insufficient because it did not include a rationale or explanation for this conclusion.  As such, the Board in its November 2009 remand directed that the Veteran be afforded a VA examination followed by an opinion as to whether it was at least as likely as not that the Veteran's actinic keratoses is related to his service, to include as due to sun exposure during service.  The examiner was directed to explain the rationale for all opinions given, and if the requested opinion could not be provided without resort to mere speculation, the examiner was to explain why such an opinion was not possible, while commenting on or explaining the rationale for any disagreement with the private December 2004 opinion of Dr. K.V.B. referenced above.  

Unfortunately, the May 2010 VA skin disease examination afforded the Veteran pursuant to the November 2009 remand resulted in an opinion that was not in accordance with the November 2009 remand instructions; the examiner  again concluded that the issue as to whether the Veteran's actinic keratoses was related to service could not be resolved without resort to mere speculation.  Along with other deficiencies asserted with respect to the May 2010 opinion, the Veteran's representative in a December 2012 brief to the Board referred to a medical article (Epidemiology, natural history, and diagnosis of actinic keratosis found within the website "UpToDate") that was reported to indicate that actinic keratosis was most commonly associated with sun exposure.  As an explanation for why actinic keratoses was not shown in the STRs, this article was said to posit that the condition was unusual in younger populations and to become much more prevalent after the age of 60.   

With respect to squamous cell carcinoma, in the May 2013 remand, the Board concluded that what was needed was a medical opinion that considered the positive evidence in the form of the aforementioned January 2007 private pathology report finding that the Veteran had squamous cell carcinoma "in-situ arising in hypertrophic actinic keratosis, as well as another opinion by Dr. K.V.B. in November 2009 in which she found it "highly likely" that the actinic damage due to exposure to the sun in Vietnam placed the Veteran at an increased risk of developing squamous cell carcinoma.  As such, the May 2013 remand directed that the Veteran be afforded a VA examination that was to include opinions as follows: 

For [any] squamous cell carcinoma and actinic keratosis [shown], the physician should offer an opinion, consistent with sound medical judgment, addressing whether the disability is at least as likely as not (a 50 percent or higher degree of probability) causally related to in-service disease or injury-particularly, in-service exposure to the sun, to include in Vietnam.

If actinic keratoses is deemed casually related to service, the physician should also opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that squamous cell carcinoma was caused or is aggravated (worsened beyond natural progression) by actinic keratosis. 

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Internet extract referenced by the Veteran's representative in his December 2012 presentation ["Epidemiology, natural history, and diagnosis of actinic keratosis" found within the website "UpToDate"] and the positive opinions rendered by K.V.B., D.O in December 2004 and November 2009. 

The July 2013 VA examination following this remand, documented to have included a review of the claims file, resulted in the conclusion that it was less likely as not that the Veteran's actinic keratoses was related to service, with a rationale as follows: 
[A]ctinic keratosis is related to sun exposure[,] however [the V]eteran's sun exposure was in 1967-1969 and he developed Actinic Keratosis so late after he has had so many more years of exposure to [the] sun[.]  Actinic keratosis appears very commonly in several individuals as persons age[.]

With respect to squamous cell carcinoma, the July 2013 VA examiner's opinion was limited to the conclusion that the condition was less likely than not related to the "service connected" condition, presumably a reference to the Veteran's actinic keratoses. 

As noted by the Veteran's representative in argument presented in August 2013, the July 2013 VA examination did not include, as requested in the May 2013 remand, an opinion as to whether squamous cell carcinoma was related to service.  The Board otherwise finds that this opinion was not in accord with the directives of the most recent VA remand because the examiner, as noted by the Veteran's representative in his September 2013 brief to the Board, did not specifically document consideration of, or even discuss, the positive opinions rendered by K.V.B., in December 2004 and November 2009.  Moreover, this opinion did not include a discussion of the internet extract referenced by the Veteran's representative in his December 2012 presentation, as requested in the most recent remand. 

In argument submitted in August 2013 and in a brief to the Board submitted in September 201, the Veteran's representative contended that the positive evidence presented by Dr. K.V.B, particularly with consideration of the "reasonable doubt" doctrine, is sufficient to warrant a grant of the Veteran's claim, given the, albeit deficient, negative VA opinions, the Board simply finds that the record is inadequate to ultimately render a favorable or unfavorable decision in this case.  As such, another VA examination for an opinion responsive to the Joint Motion, the prior remand instructions, and the entirety of the contentions of record is needed to resolve the claims for service connection for the skin disabilities at issue.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, under the previously referenced Stegall decision, it is mandatory that the case be remanded to ensure compliance with the prior remand directives.  

While these matters are on remand, to ensure that all due process requirements are met, and that the record before the physician is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish appropriate current authorization for the RO to obtain records from any pertinent private treatment. 

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish current, appropriate authorization to obtain outstanding records of any pertinent private treatment. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, notify the Veteran of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination, by an appropriate physician, preferably one who has not previously examined the Veteran. 

The entire claims file, to include complete copy of this REMAND, as well as copies of any relevant Virtual VA records, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

For squamous cell carcinoma and actinic keratosis currently demonstrated, for each disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether the disability is at least as likely as not (a 50 percent or higher degree of probability) causally related to in-service disease or injury-particularly, in-service exposure to the sun, to include in Vietnam.

If actinic keratoses is deemed casually related to service, the physician should also opine whether it is at least as likely as not (a 50 percent or higher degree of probability) that squamous cell carcinoma was caused or is aggravated (worsened beyond natural progression) by actinic keratosis.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from the aggravation.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Internet extract referenced by the Veteran's representative in his December 2012 presentation ["Epidemiology, natural history, and diagnosis of actinic keratosis" found within the website "UpToDate"] and the positive opinions rendered by K.V.B., D.O in December 2004 and November 2009. 

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

4.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of pertinent evidence and legal authority. 

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


